Name: Commission Regulation (EC) No 872/95 of 20 April 1995 amending Annexes IV and V to Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables as regards peaches and nectarines
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural structures and production;  marketing
 Date Published: nan

 21 . 4. 95 EN Official Journal of the European Communities No L 89/ 17 COMMISSION REGULATION (EC) No 872/95 of 20 April 1995 amending Annexes IV and V to Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables as regards peaches and nectarines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 16 (4) thereof, Whereas Annexes IV and V of Commission Regulation (EEC) No 3587/86 f), as last amended by Regulation (EEC) No 2868/93 (4), fixes the conversion factors to be applied to the buying-in prices for peaches and nectarines with different commercial characteristics from those used for fixing the basic prices ; Whereas, in order to simplify checks and to permit a more uniform interpretation of Community rules, a single conversion factor should be applied for withdrawals of peaches and nectarines pursuant to the second subpara ­ graph of Article 15 (1 ) of Regulation (EEC) No 1035/72 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The second indent of point (d), 'form of packaging', of Annexes IV and V to Regulation (EEC) No 3587/86 is hereby deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118, 20. 5 . 1972, p . 1 . (2) OJ No L 349, 31 . 12 . 1994, p. 105. if) OJ No L 334, 27. 11 . 1986, p. 1 . 4 OJ No L 262, 21 . 10 . 1993, p . 27.